Citation Nr: 1136291	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-48 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for otalgia, claimed as earaches.  





ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to February 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that subsequent to the issuing of the most recent March 2011 supplemental statement of the case, the Veteran submitted April 2011 and May 2011 statements.  As these statements simply amount to argument, which is cumulative in nature, initial RO review of them is not required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Although the Veteran experienced ear infections and noise exposure during service and experienced intermittent ear infections post-service, up until 1992, the competent evidence of record does not show that he suffers from current chronic ear infections and indicates that his current otalgia is not related to service, to include the ear infections and noise exposure.  Instead, the evidence shows that the otalgia is related to temporomandibular joint syndrome.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for otalgia, claimed as earaches are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Additionally, this letter requested that the appellant submit any evidence in his possession pertinent to the claims on appeal, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  The January 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2008 letter.  Accordingly, the Board finds that the VCAA notice requirements have been met.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, Naval Medical Center treatment records, private treatment records and the report of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  

The Board notes that pursuant to the Veteran's release of information, the RO attempted to obtain additional medical evidence from a Dr. G. from the Penn State College of Medicine.  However, after a second attempt, the RO was informed that Dr. G had retired and records were not available.  Subsequently, in a March 2011 statement, the Veteran indicated that the Penn State College of Medicine had informed him that the records were available and that they would be faxed to VA.  However, no records were subsequently received and the Veteran affirmatively indicated in a subsequent April 2011 letter that he had no further evidence to submit.  Under the circumstances, the Board finds that the RO satisfied its duty to assist in attempting to obtain these records.  38 C.F.R. § 3.159(c)(1).  The Board notes that no further RO action, prior to appellate consideration of any of this claim, is required.  

II.  Factual Background

The Veteran's service treatment records show that he was seen in August 1966 for an earache.  The diagnosis was otitis media.  The Veteran was seen again with a right ear earache and sore throat in November 1969.  Physical examination showed the right ear canal was o.k. and that the membrane was mildly infected and bulging.  The diagnostic impression was mild otitis media.  The Veteran was again seen in August 1974 for a complaint of earache in the right ear.  He was prescribed some antibiotic ear drops.  On January 1975 separation examination, the Veteran's ears were found to be normal.  

A January 1983 Naval Hospital progress note shows that the Veteran was complaining of tinnitus, a pressure type headache, frequent nausea and vomiting.  Physical examination of the ears showed that the external canals were infected with exudates in the left ear.  The diagnosis was otitis media in both ears.  A subsequent January 1984 progress note also shows that the Veteran had experienced episodes of nausea after meals with headaches.  Examination of the ears showed that the external canal was still congested.  The diagnoses were chronic bilateral ear infection and acute gastritis.  

A February 1984 private medical report indicates that the Veteran had most likely undergone an episode of labyrinthitis that past December and that this would have accounted for his dizziness, nausea, vomiting, slight nerve loss and residual tinnitus.  

Medical records from the Naval Support Activity from October 1987 to October 1992 show that the Veteran was seen for ear problems in September 1987, October 1987, September 1988, January 1990,  September 1990 and twice in January 1992.  Diagnoses included serious otitis media of both ears.  

A June 2008 private progress note shows that the Veteran was seen with a fullness sensation, which made him feel as if both of his ears were "clogged out."  He indicated that he had had this problem in the past.  He did have chronic allergies seasonally and was currently on multiple medications but nothing seemed to be improving the sensations in his ears.  He reported that he was now at the point where he was having difficulty hearing conversation on the phone or at least he was having a hard time making out the noises into full sentences.  He had been complaining of the sensation of the ear fullness as well as ringing in the ears in the past and he had been tried on Corticosporin Otic Solution as well as antibiotic eardrops and he had not experienced any resolution of the above measures.  

Physical examination showed bilateral tympanic membranes clear without any signs of blocked cerumen.  The left tympanic membrane revealed a small amount of fluids present behind the tympanic membrane but there was no pain on manipulation of the earlobes or pinnal irritation.  The Veteran had a normal Rhine test and there was a normal conduction of sounds bilaterally.  The rest of the examination appeared normal.  The diagnostic assessment was hearing impairment and the Veteran was to be referred to a hearing specialist for further testing.  

An August 2008 private progress note shows that the Veteran reported some ear aches on occasion.  The Veteran was diagnosed with sensorineural hearing loss and otalgia.  

On October 2008 VA examination, the Veteran indicated that his earaches were the result of exposure to a variety of different noises while aboard the USS Lexington.  He stated that he had noted bilateral otalgia for the past five years or so and it did awaken him when he was lying on that ear while sleeping and then he rolled over to the other side.  The examiner noted that an audiogram showed a severe sensorineural hearing loss on the right and moderately severe hearing loss on the left.  The examiner also noted that the Veteran's audiogram at the time of discharge from service showed normal to mild hearing loss levels in both ears.

The Veteran did take over the counter analgesics for the earache, which helped temporarily.  He denied otorrhea.  There was no history of trauma to the ears.  The Veteran denied arthritis symptoms in all of his joints.  

Physical examination showed that the auricles were normal as well as the mastoids.  Both canals were clear and the tympanic membranes were normal.  There was no sign of otitis.  The Veteran was tender on palpation of both temporomandibular joints.  

The examiner diagnosed the Veteran with bilateral otalgia secondary to temporomandibular joint dysfunction.  The examiner noted that hearing loss and tinnitus did not cause otalgia and that the fact that the Veteran was tender over the temporomandibular joints and that his symptoms were relieved by over the counter analgesics were all consistent with otalgia secondary to temporomandibular joint dysfunction.  In addition, his throat and neck examination were negative for any malignancy.  Therefore, it was the examiner's opinion that the Veteran's earaches were not caused by or a result of noise exposure while he was enlisted in the military service.  

In a May 2010 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  

In a December 2010 medical opinion, a VA physician noted that based on a review of the claims file, including the service treatment records, the Veteran's problems with otalgia/ear infection were considered acute and transitory in nature.  The physician's opinion was that there was no indication of chronicity or continuity of treatment and no indication that any presently noted ear condition was associated, caused by, or the result of any ear condition noted while on active duty.

The physician also noted that the October 2008 VA examination showed that the Veteran had bilateral otalgia secondary to temporomandibular joint dysfunction, hearing loss, and tinnitus did not cause otalgia and the fact that the Veteran was tender over the temporomandibular joints and his symptoms were relieved with over the counter analgesics were all consistent with otalgia secondary to temporomandibular joint dysfunction.  In addition, his throat and neck examination had been negative for any malignancy.  Therefore, it was the physician's opinion that the Veteran's earaches were not caused by or a result of noise exposure while he was enlisted in the military service.  

In a December 2010 statement the Veteran indicated that his earaches had developed due to job stress during service.  While serving aboard the USS Columbus they got so bad that he was treated by the doctor on board.  Then, when he was made Chief Steward, his job stress increased as did his earaches.  On August 17, 1974, the pain was so severe and unbearable, he reported to the base clinic for treatment.  The Veteran noted that it seemed like the treatment had only temporary results as his earaches subsequently kept recurring and worsening.  In between the years of 2004 and 2008 or so, the pain became unbearable again and he was treated by a private physician.  However, his earaches had continued to torment him into his old age.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran's service treatment records clearly show that he experienced ear infections and ear aches at a few different points during service.  However, on January 1975 separation examination, his ears were found to be normal with no ear pathology noted.  Accordingly, a chronic otitis or a chronic ear disability characterized by otalgia was not shown during service.  Post-service, the record does show that the Veteran experienced intermittent problems with ear infections up until 1992.  However, currently, the medical evidence shows only that the Veteran experiences otalgia, not that he continues to experience recurrent ear infections.  Thus, continuity of ear infections from separation from service to the present is not established.  While he has reported continued ear infections, this is not deemed credible in view of the other evidence on file.  Additionally, the only medical opinions of record pertaining to the etiology of the current otalgia, those of the October 2008 and December 2010 VA physicians, indicate that the Veteran's current earaches are not caused by or a result of noise exposure, ear infections or stress during military service but are instead secondary to his temporomandibular joint syndrome.  Thus, even if recurrent infections were present, they are not the cause of the disability at issue.

Although the Veteran contends that his current otalgia is related to his noise exposure in service and/or his ear infections in service, as a layperson he is not competent to provide a medical opinion regarding such a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that chronic otitis media or a chronic ear disability manifested by otalgia was not shown in service; given that continuity of ear infections from separation from service to the present is not established and given that the competent evidence indicates that that the Veteran's current otalgia is not related to service, including noise exposure and ear infections therein, the Board must conclude that the weight of the evidence is against a finding of service connection.  38 C.F.R. § 3.303.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).

Finally, while the appellant has contended that the 2008 examiner did not review important evidence that he wanted to submit, the examination report contains a detailed history as reported by the Veteran.  The examiner also reviewed all claims folders and the service treatment records.  The examination appears completely adequate, as it took pertinent history into account, and reports detailed physical findings.  Additionally, subsequent medical opinion, reviewing the record, also resulted in similar findings.


ORDER

Service connection for otalgia, claimed as earaches is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


